DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/14/21 has been entered. 

Response to Amendment
This office action is in response to amendment filed on 6/14/21.  Claims 1, 3, 4-8, 10-13, and 15-20 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 3-4, 8, 10, 12-13, 15, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over VUONNALA et al. (US 2018/0084434 hereinafter “Vuonnala”) in view of Yamauchi et al. (US 2019/0005166).
Regarding claim 1, Vuonnala teaches an operation method of a server (network element/CPE controller) [paragraph 21] in a wireless communication system, the method comprising:
receiving position information (current location geo-coordinates) for indicating a location of a terminal (CPE) (network element receives current location of measuring device which may be integrated into CPE itself) [paragraphs 21, 23-25];
identifying a base station within a threshold distance (closest distance) from the location (network element selects base station/sector with the closest distance or lowest path loss to the measuring device) [paragraph 25];
identifying a channel quality (signal strength) between the base station and the terminal (CPE may measure signal strength from a candidate base station) [paragraph 31];
identifying service availability (service level or quality of service), based on the channel quality (signal strength measurement is used to determine service level or quality of service) [paragraph 36]; and
transmitting recommendation information (best measured installation location/antenna tuning angle) related to communication of the terminal, based on the service availability (CPE may receive best measured installation location or antenna tuning angle based on service level or quality of service measured at the candidate installation location) [paragraphs 34-36, 39-41],
(best measured installation location), information on installation of an antenna connected to the terminal (antenna tuning angle), information on assist equipment for the terminal, information for purchasing the assist equipment, or information on installation of the assist equipment y (CPE may receive best measured installation location or antenna tuning angle based on service level or quality of service measured at the candidate installation location) [paragraphs 34-36, 39-41].
Vuonnala does not explicitly teach that the channel quality is identified based on terrain information between the base station and the terminal, wherein the terrain information comprises layout information and obstacle information.  In an analogous prior art reference, Yamauchi teaches channel quality (calculated received signal strength) is identified based on terrain information (environment information) between the base station and the terminal, wherein the terrain information comprises layout information (layout information) [paragraph 61] and obstacle information (mobile object information) (received signal strength of a receiver is calculated at installation candidate locations based on environment information that includes layout information and mobile object information) [paragraphs 37, 40-41, 61-62].  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Vuonnala to allow the channel quality to be identified based on terrain information between the base station and the terminal, wherein the terrain information comprises layout information and obstacle information, as taught by Yamauchi, in order to improve the calculation accuracy of the signal quality at an installation candidate location.
Regarding claim 3, Yamauchi teaches the method of claim 1, wherein identifying of the channel quality between the base station and the terminal comprises:
(ray tracing method) using the terrain information (environment information) [paragraphs 37, 40-41].
Regarding claim 4, Vuonnala teaches the method of claim 1, wherein the receiving of the position information for the indicating of the location of the terminal comprises receiving information on an environment (location of installation) in which the terminal is installed [paragraph 38].
Regarding claim 8, Vuonnala teaches an operation method of a terminal (CPE) in a wireless communication system (measuring device may be integrated into CPE itself) [paragraph 21], the method comprising:
transmitting, to a server, position information (current location geo-coordinates) for indicating a location (CPE sends current location to network element) [paragraphs 23-25];
receiving, from the server, recommendation information (best measured installation location/antenna tuning angle) related to communication of the terminal (CPE may receive best measured installation location or antenna tuning angle based on service level or quality of service measured at the candidate installation location) [paragraphs 34-36, 39-41]; and
displaying the recommendation information (best measured installation location/antenna tuning angle is displayed on measuring device) [Figures 4-5; paragraph 36],
wherein the recommendation information is identified, based on service availability (service level or quality of service), based on the channel quality (best measured installation location/antenna tuning angle is determined based on service level or quality of service) [paragraphs 34, 36, 39-41],
wherein the service availability is identified, based on a channel quality (signal strength) between a base station and the terminal (CPE measures signal strength from a candidate base station to determine service level or quality of service) [paragraphs 31, 36],
(closest distance)  from the location (network element selects base station/sector with the closest distance or lowest path loss to the measuring device) [paragraph 25],
wherein the recommendation information comprises at least one of information on installation of the terminal (best measured installation location), information on installation of an antenna connected to the terminal (antenna tuning angle), information on assist equipment for the terminal, information for purchasing the assist equipment, or information on installation of the assist equipment y (CPE may receive best measured installation location or antenna tuning angle based on service level or quality of service measured at the candidate installation location) [paragraphs 34-36, 39-41].
Vuonnala does not explicitly teach that the channel quality is identified based on terrain information between the base station and the terminal, wherein the terrain information comprises layout information and obstacle information.  In an analogous prior art reference, Yamauchi teaches channel quality (calculated received signal strength) is identified based on terrain information (environment information) between the base station and the terminal, wherein the terrain information comprises layout information (layout information) [paragraph 61] and obstacle information (mobile object information) (received signal strength of a receiver is calculated at installation candidate locations based on environment information that includes layout information and mobile object information) [paragraphs 37, 40-41, 61-62].  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Vuonnala to allow the channel quality to be identified based on terrain information between the base station and the terminal, wherein the terrain information comprises layout information and obstacle information, as taught by Yamauchi, in order to improve the calculation accuracy of the signal quality at an installation candidate location.

Claim 12 recites similar subject matter as claim 4 and is therefore rejected on the same basis.
Claim 13 recites similar subject matter as claim 1 and is therefore rejected on the same basis.
Claim 15 recites similar subject matter as claim 3 and is therefore rejected on the same basis.
Regarding claim 19, Vuonnala teaches the method of claim 1, wherein the channel quality comprises at least one multipath, loss, signal strength [paragraphs 31-34, 36], or signal quality.
Regarding claim 20, Yamauchi teaches the method of claim 8, wherein the channel quality is identified based on a model simulation (ray tracing method) using the terrain information (environment information), wherein the model simulation is performed by a server model simulation (installation location determination device) (calculated received signal strength is determined based on ray tracing method using environment information by installation location determination device) [paragraphs 30, 37, 40-41].

Claims 5-6, and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over VUONNALA et al. (US 2018/0084434 hereinafter “Vuonnala”) in view of Yamauchi et al. (US 2019/0005166), as applied to claims 1 and 8, and further in view of Osterloh et al. (US 2015/0036532).
Regarding claim 5, the combination of Vuonnala and Yamauchi does not explicitly teach if the service for the location is unavailable, identifying a candidate location for further installation of a base station to provide the service for the location.  In an analogous prior art reference, Osterloh teaches if the service for the location is unavailable (network coverage fails to satisfy the network coverage criterion), identifying a candidate location (particular location where one or more devices of the communication network are located) for further installation of a base station (auxiliary antenna/signal amplifier) to provide the service for the location (testing device may suggest adding an auxiliary antenna, a signal amplifier, or the like at the location of the endpoint device and a particular location where one or more devices of the communication network are located) [paragraph 62].  Therefore it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the combination of Vuonnala and Yamauchi to allow if the service for the location is unavailable, identifying a candidate location for further installation of a base station to provide the service for the location, as taught by Osterloh, in order to possibly obtain a better network coverage.
Regarding claim 6, Osterloh teaches the method of claim 5, further comprising outputting information on the candidate location (particular location is suggested to the user and is therefore outputted) [paragraph 62].
Claim 16 recites similar subject matter as claim 5 and is therefore rejected on the same basis.
.

Claims 7 , 11, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over VUONNALA et al. (US 2018/0084434 hereinafter “Vuonnala”) in view of Yamauchi et al. (US 2019/0005166), as applied to claims 1 and 8, and further in view of KERPEZ et al. (US 2016/0285676 hereinafter “Kerpez”).
Regarding claim 7, combination of Vuonnala and Yamauchi does not explicitly teach identifying a quality level of a service provided for the device; and transmitting information informing the quality level of the service.  In an analogous prior art reference, Kerpez teaches identifying a quality level of a service (QoS data) provided for a device (CPE); and transmitting information informing the quality level of the service (diagnostic and configuration data that includes QoS data of the CPE is transmitted to a management device) [paragraphs 129, 139].  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Vuonnala and Yamauchi to allow identifying a quality level of a service provided for the device; and transmitting information informing the quality level of the service, as taught by Kerpez, in order to more accurately diagnose, repair or improve the performance of the subscribers device.
Regarding claim 11, Kerpez teaches the method of claim 8, further comprising receiving information informing a quality level of a service provided to the device (diagnostic and configuration data that includes QoS data of the CPE is received by a management device) [paragraphs 129, 139].
Claim 18 recites similar subject matter as claim 7 and is therefore rejected on the same basis.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3, 4-8, 10-13, and 15-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nam T Huynh whose telephone number is (571)272-5970.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on 571-272-7495.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NAM T HUYNH/Primary Examiner, Art Unit 2647